Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed December 15, 1977, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being a term of imprisonment with a minimum of five years and a maximum of 10 years (as a second felony offender). Sentence reversed, on the law, and case remitted to Criminal Term for resentencing. The record indicates (and the People concede) that at no time prior to the imposition of sentence was the defendant arraigned as a second felony offender. Nor was a predicate felony information filed against him by the prosecutor. In the absence of at least substantial compliance with CPL 400.21 sufficient to support a waiver of the defendant’s rights thereunder or to create an estoppel (People v Woodard, 48 AD2d 980, 981), a second offender sentence must be vacated and the matter remanded to Criminal Term so that the defendant may be sentenced appropriately (People v Anderson, 60 AD2d 632). Gulotta, J. P., Shapiro, Cohalan and Margett, JJ., concur.